Case 2:19-cv-06358-MWF-GJS Document 16 Filed 09/17/20 Page 1 of 2 Page ID #:1586


  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11     JOHN TAYANITA NORRIS,                     Case No. 2:19-cv-06358-MWF (GJS)
 12                  Petitioner
                                                  ORDER ACCEPTING FINDINGS
 13             v.                                AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
 14     RALPH DIAZ, Secretary,                    JUDGE
 15                  Respondent.
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 19    documents filed and lodged in this action, the Report and Recommendation of
 20    United States Magistrate Judge [Dkt. 12, “Report”], and Petitioner’s Objections to
 21    the Report [Dkt. 15]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
 22    72(b), the Court has conducted a de novo review of those portions of the Report to
 23    which objections have been stated.
 24          Having completed its review, the Court concludes that nothing in the
 25    Objections calls into question any aspect of the Report, nor does anything in the
 26    Objections warrant discussion. The Court accepts the findings and
 27    recommendations set forth in the Report.
 28
Case 2:19-cv-06358-MWF-GJS Document 16 Filed 09/17/20 Page 2 of 2 Page ID #:1587


  1          Accordingly, IT IS ORDERED that: the Petition is DENIED; and Judgment
  2    shall be entered dismissing this action with prejudice.
  3          LET JUDGMENT BE ENTERED ACCORDINGLY.
  4
  5    DATE: September 17, 2020
  6                                           __________________________________
                                              MICHAEL W. FITZGERALD
  7                                           UNITED STATES DISTRICT JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
